Citation Nr: 0402536	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for postoperative degenerative joint disease of the 
right knee.

2.  Entitlement to an increased rating in excess of 10 
percent for postoperative degenerative joint disease of the 
left knee.

3.  Entitlement to an effective date earlier than May 7, 
2001, for the assignment of separate 10 percent ratings for 
degenerative joint disease of the left knee and the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In an August 1992 rating decision, the Denver 
Regional Office, in pertinent part, granted service 
connection for bilateral chondromalacia patella and assigned 
an initial 10 percent rating.

In a January 2002 rating decision issued in February 2002, 
the veteran's knee disabilities were recharacterized as 
postoperative degenerative joint disease of the right and 
left knee, and each knee was assigned a separate 10 percent 
rating, effective May 7, 2001, the date of the veteran's 
claim for increase.  In March 2002, the veteran filed a 
notice of disagreement (NOD) with that rating decision, both 
with regard to the assigned ratings and the effective date of 
those ratings.  The statement of the case (SOC) issued by the 
RO did not address the veteran's request for entitlement to 
an earlier effective date prior to May 7, 2001 for the 
assigned ratings.  This issue, along with his increased 
rating claim, is addressed in the REMAND portion of this 
decision and will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  VA will notify the 
appellant if further action is required on his part.

The veteran testified at a Travel Board hearing at the RO 
before the undersigned acting Veterans Law Judge.  A copy of 
the transcript is associated with the record.  The veteran 
testified that he had had several surgeries, the most recent 
in March 2001, which required extensive periods of 
convalescence.  The RO should clarify whether the veteran's 
testimony is an informal request for a temporary total rating 
under 38 C.F.R. § 4.30 (2003).


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Further, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 2002; 
38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issues on appeal.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); see also Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  Consequently, a remand is 
required to comply with the duty to assist provisions 
contained in the VCAA.  

Increased Ratings Claims

The Board notes that the duty to assist includes obtaining 
pertinent non-VA and VA treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran testified that his 
knees were worse and had resulted in several debridements, 
that he received the majority of his treatment from private 
doctors, and that he was scheduled to see his private 
physician, Troy A. Layton, M.D., the Monday following the 
Travel Board hearing.  The Board feels that the RO should ask 
the veteran to identify and sign releases for health care 
providers that have treated him for his bilateral knee 
disabilities since March 2001 to the present and should 
obtain any non-VA and VA treatment records, particularly 
those from Dr. Layton.  

The veteran testified that his knee disabilities were 
characterized by instability, pain, and swelling and at times 
he has had to use braces and crutches.  The veteran underwent 
an examination in conjunction with his appeal in July 2001 
without the benefit of a review of the claims file or the 
veteran's medical records.  The VA examiner did provide range 
of motion in degrees for the veteran's service-connected knee 
disabilities; but he did not discuss the findings required by 
DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995), and 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003) for the veteran's knees.  
For example, he did not specify whether there was any 
anatomical damage, or describe any functional loss, including 
the inability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance.  The 
examiner did not specify whether there was any functional 
loss due to pain or weakness, if possible measured in degrees 
of limitation of motion, nor document all objective evidence 
of those symptoms.  In addition, the examiner did not provide 
an opinion as to the degree of any functional loss likely to 
result from a flare-up of symptoms or on extended use.  On 
re-examination, the examiner should document, to the extent 
possible, the frequency and duration of exacerbations of 
symptoms and also determine whether the veteran's bilateral 
knee disabilities exhibit weakened movement, excess 
fatigability, or incoordination; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, excess fatigability, 
or incoordination.  See DeLuca, 8 Vet. App. at 205-08; 38 
C.F.R. §§ 4.40, 4.45, 4.59.  The examiner should also express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups.  

The veteran and his representative noted that the veteran's 
knee disabilities are rated under Diagnostic Codes 5010 and 
5260.  However, they maintain that his disabilities should be 
rated under Diagnostic Code 5257 and that a separate rating 
should be given for arthritis, too.  In VAOPGCPREC 23-97, the 
VA General Counsel concluded that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Later, in August 1998, 
the VA General Counsel issued another pertinent precedent 
opinion.  In VAOPGCPREC 9-98, the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent (noncompensable) 
rating, or, consistent with 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
maligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the 
joint), i.e., 10 percent under either Diagnostic Code 5260 or 
5261).  Precedent opinions of the VA General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).

On remand, the RO should consider all likely diagnostic codes 
for the veteran's knee disabilities, to include Diagnostic 
Codes 5257, 5260, 5261, and 5262.  The Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

Entitlement to an Earlier Effective Date

As noted above, a January 2002 rating decision 
recharacterized the veteran's knee disabilities as 
postoperative degenerative joint disease of the right and 
left knee, and each knee was assigned a separate 10 percent 
rating, effective May 7, 2001.  In March 2002, the veteran 
filed an NOD with the later rating decision, both with regard 
to the assigned ratings and the effective date of those 
ratings.  The SOC issued by the RO did not address the 
veteran's request for entitlement to an earlier effective 
date prior to May 7, 2001 for the assigned ratings.  The 
United States Court of Appeals for Veterans Claims has held 
that where the Board finds an NOD has been submitted to a 
matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his service-
connected knee disabilities from March 
2001 to the present, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, in particular those 
from Dr. Layton.  If records are 
unavailable, please have the veteran 
and/or the provider so indicate.

2.  Review the claims file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002), 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); and the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is fully satisfied.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues on 
appeal.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of the veteran's service-connected 
bilateral knee disabilities, to include 
arthritis.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and copies of the 
treatment records and this remand must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the review should be 
indicated in the examination report.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

The veteran should be examined by an 
orthopedist to determine the nature and 
extent of the veteran's bilateral knee 
disabilities.  If range of motion studies 
demonstrate any limitation of motion, the 
orthopedic examiner should discuss 
whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should indicate whether the 
veteran uses or needs braces or crutches.  
The orthopedic examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The examiner should document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected knee disabilities, indicate the 
presence of arthritis, and whether they 
are characterized by recurrent 
subluxation or lateral instability; 
dislocated semilunar cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint; or 
symptomatic removal of the semilunar 
cartilage.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

4.  Following completion of the above, 
readjudicate the veteran's increased 
rating claims, including review any 
additional evidence obtained on remand.  
In particular, review of the increased 
ratings claims should include 
consideration of applicable diagnostic 
codes under 38 C.F.R. § 4.71a (2003), 
including Diagnostic Codes 5257, 5260, 
5261, 5262; and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2003).  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

5.  The RO should issue the appellant and 
his representative a statement of the 
case as to the issue of entitlement to an 
effective date earlier than May 7, 2001, 
for separate 10 percent ratings for right 
and left knee disabilities.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the appellant and his 
representative the requisite period of 
time for a response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


